Title: To George Washington from Nathaniel Ramsay, 12 November 1789
From: Ramsay, Nathaniel
To: Washington, George


          
            S⟨ir⟩
            Char[l]es-Town [Md.] Novemr 12th 1789
          
          I have to acknowledge the receipt ⟨of your⟩ letter accompanying a Commission for the office of Marshal for the district of Maryland. I have a most grateful ⟨sense of⟩ the honor you have confered on me by the appointment, and fondly hope that my conduct in transacting the important duties of the Office will so far correspond with my determined resolution as to merit your future approbation.
          Mr Johnson ⟨illegible⟩ nonacceptance of the office of Judge, has ⟨completely⟩ deranged the Judiciary business, particularly

that of the Admiralty and has occasioned a considerable failure of Justice to the disadvantage of the revenue and to the emolument of offenders against the laws. I cannot help expressing my fears that the extent of the duties required of the District Judge, encreased by the ⟨illegible⟩ of places at which he must attend to hold his Courts, when comp⟨mutilated⟩ary will be an effectual ⟨mutilated⟩ing accepted by any lawyer of abilities and reputation.
          I must crave your Excellencies forgiveness for presuming to hint that perhaps Mr Paca might be an exception to the foregoing supposition. He is a man of an un⟨illegible⟩ fortune, and at present engaged in no business either public or private, he has ever shewn a disposition to be amused and pleased with Judical proceedings, and his Integrity and abilities as a Judge is in high estimation.
          He has in an eminent degree possessed the confidence of this State, and whatever he may have lately lost of it by his op⟨position⟩ to the present government, he is now fast regaining by his heart⟨mutilated⟩ cheerful acquiescence under it.
          I have not conversed with Mr Paca or any of his particular friends on this subject, and therefore have no authority for my opinions, other then my own surmises. Your Excellency will have the goodness to attribute the liberty which I have now taken in submitting to you, these suggestions, to an ardent desire to see the new Government administered with efficiency and reputation.
          I have hitherto delayed writing on this subject, from a daily expectation, that the acceptance of the Judge would have put it in my power ⟨mutilated⟩quainted your Excellency; that I not only meant to accept of my Commission, but, also, to inform you, that I had actually taken upon me the execution of the Office. I am with the highest respect your Excellencies most d[e]voted Humble servant
          
            Nat: Ramsey
          
        